UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7620


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROLANDO VERDINES YEPEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:09-cr-00612-CMC-1)


Submitted: March 31, 2017                                         Decided: April 11, 2017


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Rolando Verdines Yepez, Appellant Pro Se. James Chris Leventis, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rolando Verdines Yepez appeals from the district court's order denying his 18

U.S.C. § 3582(c)(2) (2012) motion seeking a sentence reduction under Amendment 782 to

the U.S. Sentencing Guidelines Manual app. C. supp., amend. 782 (effective Nov. 1, 2014).

Because we conclude that Yepez is eligible for a sentence reduction based on Amendment

782, we vacate and remand to the district court for further proceedings.

       We review a district court’s denial of a motion to reduce a sentence for abuse of

discretion, and review de novo the court’s ruling on the scope of its legal authority under

§ 3582(c)(2). United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). Pursuant to

§ 3582(c)(2), a district court may reduce the term of imprisonment “of a defendant who

has been sentenced . . . based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). “In determining whether, and to

what extent, a reduction in the defendant’s term of imprisonment . . . is warranted, the court

[must] determine the amended guideline range that would have been applicable . . . if the

[relevant] amendment[ ] . . . had been in effect at the time the defendant was sentenced.”

USSG § 1B1.10(b)(1), p.s.

       At Yepez’s original sentencing, he was held accountable for 28 kilograms of cocaine

powder and 2.9 kilograms of cocaine base. In determining Yepez’s base offense level, the

probation officer utilized the Drug Equivalency Tables, USSG § 2D1.1, cmt. (n.10(E))

(2009), and converted the cocaine and the cocaine base to their marijuana equivalents.

However, in doing so, the probation officer miscalculated and determined that the sum of



                                              2
the marijuana equivalency was 5,658 kilograms, rather than 63,600 kilograms. 1 Thus, the

probation officer recommended that Yepez’s base offense level was 34 and, after

adjustments for role in the offense and acceptance of responsibility, his total offense level

was 33 and his Guidelines range 135 to 168 months. The district court adopted these

findings and recommendations and sentenced Yepez to 150 months’ imprisonment.

       Upon the filing of Yepez’s § 3582 motion, seeking a reduction in sentence based on

Amendment 782, which lowered by two levels the offense levels applicable to all drug

offenses, the probation officer prepared a “Sentence Reduction Report” computing Yepez’s

amended Guidelines range to determine whether the amendment had the effect of reducing

his applicable Guidelines range.      The probation officer applied the amended Drug

Equivalency Tables, and determined that Yepez’s marijuana equivalent for the 28

kilograms of cocaine and the 2.9 kilograms of cocaine base was 10.3559 kilograms,

yielding a base offense level of 34. With the adjustments for role and acceptance of

responsibility, his total offense level was 33 and his Guidelines range remained 135 to 168

months.

       However, because the district court, at Yepez’s initial sentencing, adopted the

probation officer’s mistaken determination of Yepez’s offense level and resulting

Guidelines range, we conclude that Amendment 782 in fact has the effect of lowering


       1
         In converting the crack cocaine to its marijuana equivalent, the probation officer
used a 1 to 20 conversion factor, instead of 1 to 20,000. See USSG § 2D1.1, cmt. (n.10(E))
(“1 gm Cocaine Base (‘Crack’) = 20 kg of marihuana”). The probation officer determined
that Yepez’s 2.9 kilograms of crack yielded 58 kilograms of marijuana equivalent, rather
than 58,000 kilograms of marijuana equivalent.

                                             3
Yepez’s overall Guidelines range. See United States v. Goines, 357 F.3d 469, 474 (4th Cir.

2004) (in determining whether a “defendant has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission . . . ” 18 U.S.C. § 3582(c)(2), “the ‘sentencing range’ is the range actually

applied by the district court”). Accordingly, we vacate the district court’s judgment and

remand so that the court may consider the factors in 18 U.S.C. § 3553(a) (2012) and

determine whether a reduction in Yepez’s sentence is warranted. 2 See Dillon v. United

States, 560 U.S. 817, 826 (2010). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           VACATED AND REMANDED




      2
          We express no opinion on whether a reduction in sentence is warranted.

                                             4